Case 21-10279   Doc 1   Filed 03/04/21 Entered 03/04/21 11:16:24   Desc Main
                           Document    Page 1 of 5
Case 21-10279   Doc 1   Filed 03/04/21 Entered 03/04/21 11:16:24   Desc Main
                           Document    Page 2 of 5
Case 21-10279   Doc 1   Filed 03/04/21 Entered 03/04/21 11:16:24   Desc Main
                           Document    Page 3 of 5
Case 21-10279   Doc 1   Filed 03/04/21 Entered 03/04/21 11:16:24   Desc Main
                           Document    Page 4 of 5
Case 21-10279   Doc 1   Filed 03/04/21 Entered 03/04/21 11:16:24   Desc Main
                           Document    Page 5 of 5
